UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                       -v-                                        18 Cr. 834-10 (PAE)

 DENARD BUTLER,                                                         ORDER

                              Defendant.


PAUL A. ENGELMA YER, District Judge:

       On June 16, 2021, the Court reappointed Denard Butler's trial counsel, Jacob Mitchell,

Esq., for the limited purpose of submitting a letter memorandum in support of Mr. Butler's

application for compassionate release. That letter memorandum was due July 7, 2021.

       Counsel is directed to file forthwith a letter explaining why that letter memorandum was

not timely filed and to file such memorandum of law by July 23, 2021.



       SO ORDERED.



                                                           PAUL A. ENGELMA:E
                                                           United States District Judge
Dated: July 15, 2021
       New York, New York
